Citation Nr: 1800663	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty to include from July 1958 to June 1960 and from December 1990 to April 1991 as well as inactive duty in the U.S. Navy Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran testified before the undersigned Veterans Law Judge in a Board hearing in September 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran was exposed to acoustic trauma during active military service, and affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from an injury or disease incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C. § 101(24).
Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Under 38 C.F.R. § 3.385, disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

III.  Facts and Analysis

In this case, the Veteran has testified and submitted written statements which consistently indicate that, while serving in the military, he was on many occasions in very close proximity to discharging weapons systems and was also often working in close proximity to aircraft engines for a total of at least about 1000 hours.  See, e.g., VA Form 21-4138, Statement in Support of Claim received in July 2016; Transcript of Hearing Before the Board of Veterans' Appeals dated in September 2017.  His Service Personnel Records indicate that he had at least 698 hours of training and operational flying, was awarded the designation of Naval Aircrewman, and was qualified as, and presumably worked as, a flight attendant.

The Veteran was afforded a VA examination for the purpose of determining said etiology in March 2014, but the examiner stated that she could not determine the etiology of the Veteran's hearing loss (in other words, whether it was incurred during or caused by the Veteran's qualifying military service) without resort to speculation.  The Veteran submitted a Disability Benefits Questionnaire in July 2016 which was completed by a private audiologist, and it indicates that the audiologist was of the opinion that the Veteran's hearing loss is at least as likely as not caused by or a result of his noise exposure in military service.  There is no competent evidence of record directly contradicting this opinion.

Ultimately, after consideration of all of the evidence of record, with an emphasis on that described herein, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss has resulted from his noise exposure while in the military.  As such, the Board also finds, in turn, that the Veteran is entitled to service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


